Citation Nr: 0405387	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  00-17 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to a temporary total evaluation under 
38 C.F.R. § 4.30 due to treatment for a service-connected 
disability requiring convalescence.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
February 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions dated in January 1999 and October 2000 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

The issue of entitlement to an increased rating for a right 
knee disability was remanded in September 2002 to schedule a 
requested hearing.  All remand directives were accomplished.  

In February 2003, a hearing was held at the RO as to the 
issue of entitlement to an increased rating for a right knee 
disability, and in July 2003, a hearing as to the issues 
listed on the title page was held at the RO before the 
undersigned.  Transcripts of the hearings are of record.

The issue of entitlement to an increased rating for a right 
index finger disability, currently evaluated at 10 percent, 
was initially part of the current appeal; however, at the 
July 2003 Board hearing, the veteran withdrew his appeal as 
to this issue.

The Board notes that at the July 2003 Board hearing, the 
veteran's representative indicated the veteran was raising 
claims of entitlement to service connection for arthritis in 
his right hand as secondary to the service-connected right 
index finger disability; service connection for a left knee 
disability as secondary to the service-connected right knee 
disability; and service connection for a low back disability, 
to include as secondary to the service-connected right knee 
disability.  These issues are not inextricably intertwined 
with the current appeal and are referred to the RO for 
adjudicative action.  


REMAND

At the RO hearing in February 2003, the veteran reported VA 
treatment for right knee disability at the New Orleans, 
Louisiana VA Medical Center.  Treatment records through May 
2001 are associated with the veteran's claims folder.  It is 
incumbent on VA to obtain any additional VA treatment records 
as indicated by the veteran.  

Additionally, the veteran reports instability and limitation 
of motion of the service-connected right knee due to pain.  
Further, he reports that his disability has gotten worse 
since the last VA examination in March 2001.  A new 
examination should be provided to determine the current 
status and extent of disability manifested in the veteran's 
service-connected right knee disability.  The Board 
emphasizes that a determination of the correct diagnoses for 
the veteran's disability of the right knee is important in 
evaluating the veteran's disability as in certain 
circumstances, separate ratings may be assigned for separate 
manifestations of a knee disability.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 9-98 (August 14, 1998).  

Lastly, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law effective November 9, 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a) (West 2002); 
38 C.F.R. § 3.102.  They also include an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
duties to notify and assist.  See Pelegrini v. Principi, No. 
01-944 (U.S. Vet. App. Jan. 13, 2004).

1.  The RO must review the claims file 
and ensure compliance with all 
notification and development action 
required by the VCAA.  

2.  The RO should obtain copies of all of 
the veteran's treatment records from the 
New Orleans, Louisiana, VA Medical Center 
that have not already been obtained.  

3.  The veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
service-connected right knee disability.  
The claims file should be made available 
and reviewed by the examiner in 
connection with the examination.  All 
indicated studies, including range of 
motion testing, should be done to 
determine the full extent of all 
disability present.  The examiner should 
state whether there are any findings of 
subluxation, instability, locking, 
swelling, or loss of range of motion of 
the right knee.  Any such findings should 
be described as mild, moderate, or 
severe.  The examiner should state 
whether the right knee exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service connected disability; and, if 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  
Functional impairment should be 
described.

4.  After completion of any additional 
indicated development, the RO should 
review the veteran's appeal on the basis 
of all the evidence of record taking into 
account all applicable law and legal 
precedents.  If the benefits sought on 
appeal are not granted, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and given a reasonable opportunity 
to reply.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




